IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2016-IA-01367-SCT

CENTRAL INSURERS OF GRENADA, INC.

v.

WILLIAM GREENWOOD d/b/a ANTIQUE WOOD
COMPANY OF MISSISSIPPI


DATE OF JUDGMENT:                       09/16/2016
TRIAL JUDGE:                            HON. ISADORE W. PATRICK, JR.
TRIAL COURT ATTORNEYS:                  GALE N. WALKER
                                        THOMAS L. CARPENTER, JR.
                                        KATHRYN B. PLATT
                                        CHUCK McRAE
                                        SETH C. LITTLE
                                        RICHARD E. KING
                                        GROVER C. MONROE, II
                                        KATRINA L. MILLER
COURT FROM WHICH APPEALED:              WARREN COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                THOMAS L. CARPENTER, JR.
                                        CARR ALLISON
ATTORNEYS FOR APPELLEE:                 DREW M. MARTIN
                                        CHUCK McRAE
NATURE OF THE CASE:                     CIVIL - INSURANCE
DISPOSITION:                            REVERSED AND REMANDED - 05/31/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



      BEFORE WALLER, C.J., COLEMAN AND MAXWELL, JJ.

      WALLER, CHIEF JUSTICE, FOR THE COURT:

¶1.   By interlocutory appeal, Central Insurers of Grenada, Inc., challenges the Warren

County Circuit Court’s denial of its motion to dismiss William Greenwood’s complaint
against it for insufficient service of process. Finding error in the trial court’s determination

that the Mississippi Commissioner of Insurance was authorized to accept service of process

on Central’s behalf, we reverse the trial court’s judgment and remand this case for further

proceedings.

                                           FACTS

¶2.    Central is a Mississippi corporation licensed by the Mississippi Insurance

Commissioner to operate as an “insurance producer.”1 On July 10, 2013, William

Greenwood, the owner of Antique Wood Company of Mississippi, filed a complaint in Hinds

County Circuit Court against Central and three other defendants, alleging breach of contract,

conspiracy, and bad faith due to the defendants’ refusal to provide coverage under a

commercial liability insurance policy Greenwood had purchased from them.2 Greenwood’s

complaint acknowledges that Central is a Mississippi corporation, identifies Lynn Simmons

Grim as Central’s registered agent for service of process, and lists an address in Grenada

County, Mississippi, where Grim may be served. However, Greenwood did not personally

serve process on an officer or registered agent of Central, nor did he mail a copy of the

complaint and summons directly to Central or its registered agent.3 Instead, on August 9,


       1
          An insurance producer is “a person required to be licensed under the laws of this
state to sell, solicit or negotiate insurance.” Miss. Code Ann. § 83-17-1(f) (Rev. 2011). The
term is synonymous with an insurance agent. Miss. Code Ann. § 83-17-1(a) (Rev. 2011).
       2
        The underlying facts giving rise to Greenwood’s complaint are not relevant to the
issues on appeal here but can be found in this Court’s opinion in Greenwood v. Mesa
Underwriters Specialty Insurance Co., 179 So. 3d 1082, 1087 (Miss. 2015).
       3
         On the other hand, the record shows that Greenwood did personally serve the
registered agent of another defendant in the case, Dixie Specialty Insurers, Inc. Like Central,

                                               2
2013, Greenwood’s process server served a copy of the complaint and summons on an

employee of the Mississippi Commissioner of Insurance. The Commissioner’s legal process

clerk then forwarded a copy of the complaint and summons, along with a notification letter,

to Central via certified mail.

¶3.    Central filed its answer to the complaint on October 14, 2013, raising the affirmative

defense of “failure and/or insufficiency of service of process.” Central also filed a separate

motion to dismiss for insufficient service of process on November 11, 2013. In its motion,

Central argued that it could not be served through the Commissioner and that Greenwood

never served its registered agent for service of process. Central asked the trial court to

dismiss Greenwood’s claims against it with prejudice due to Greenwood’s failure to correct

the improper service of process after receiving notice of such in Central’s answer, and due

to the expiration of the statute of limitations. This motion was scheduled for a hearing in

January 2014.

¶4.    Prior to the hearing on Central’s motion to dismiss, another defendant in the case filed

a motion to transfer venue. The trial court granted this motion on January 23, 2014, and

ordered Greenwood to choose between Rankin and Grenada Counties as the new venue for

the case. The trial court also rejected Greenwood’s assertion that Warren County was a

proper choice of venue. This Court granted Greenwood’s petition for interlocutory appeal

and reversed the trial court’s judgment, finding that Warren County was an appropriate venue

for the case and that Greenwood’s choice of permissible venue options controlled.



Dixie is a Mississippi corporation.

                                              3
Greenwood v. Mesa Underwriters Specialty Ins. Co., 179 So. 3d 1082, 1087 (Miss. 2015).

On remand, the case was transferred to Warren County Circuit Court.

¶5.    After the transfer of venue was complete, Central noticed for a hearing its motion to

dismiss. The parties submitted briefs in support of and in opposition to the motion, and a

hearing was held on August 24, 2016. During the hearing, Greenwood argued that Central

was an “insurance company” subject to the supervision of the Commissioner under Section

83-5-1 of the Mississippi Code. See Miss. Code Ann. § 83-5-1 (Rev. 2011). As such,

Greenwood contended the Commissioner was authorized by law – specifically, Section 83-5-

11 – to receive service of process on Central’s behalf. Miss. Code Ann. § 83-5-11 (Rev.

2011). In response, Central asserted that Section 83-5-11 did not apply to it because it did not

operate as an “insurance principal.” Central also argued that no provision of Title 83 of the

Mississippi Code required it to appoint the Commissioner as its agent for service of process.

¶6.    Following the hearing, the trial court entered an order denying Central’s motion to

dismiss. The basis of the trial court’s ruling was that Central was a “solicitor and deliverer

of application for insurance” under Section 83-21-37 of the Mississippi Code. See Miss.

Code Ann. § 83-21-37 (Rev. 2011). Thus, the trial court concluded that “MRCP Rule 4(h)

would have been satisfied by service of the summons and complaint upon the registered

agent with the Secretary of State . . . or service of the summons and complaint upon the

Commissioner of Insurance pursuant to Section 83-21-37, as was done in the case sub

judice.” The trial court also found that Central had admitted receiving the notice of service

required by Section 83-5-11.



                                               4
¶7.    Aggrieved by the trial court’s decision, Central filed a petition for interlocutory

appeal, which this Court granted. On appeal, Central argues that the trial court erred as a

matter of law in finding that Greenwood’s service of process on the Commissioner was

authorized by Section 83-21-37. In addition, Central argues that Section 83-5-11 does not

apply to it because it is not an “insurance company.” And finally, Central contends that

Greenwood’s claims against it should be dismissed with prejudice due to Greenwood’s

failure to serve its registered agent prior to the expiration of the statute of limitations.

                                 STANDARD OF REVIEW

¶8.    This Court applies a de novo standard of review to the trial court’s decision to grant

or deny a motion to dismiss. McClain v. Clark, 992 So. 2d 636, 637 (Miss. 2008). This

Court also reviews matters of statutory interpretation de novo. Chandler v. McKee, 202 So.
3d 1269, 1271 (Miss. 2016).

                                        DISCUSSION

       I.     Whether Greenwood’s service of process on Central through the
              Insurance Commissioner was proper.

¶9.    “The existence of personal jurisdiction . . . depends on the presence of reasonable

notice to the defendant that an action has been brought.” Kulko v. Cal. Superior Court, 436
U.S. 84, 91, 98 S. Ct. 1690, 56 L. Ed. 2d 132, 140 (1978). “Service of process is simply the

physical means by which [personal] jurisdiction is asserted.” DeMelo v. Toche Marine, Inc.,

711 F.2d 1260, 1264 (5th Cir. 1983). Rule 4 of the Mississippi Rules of Civil Procedure

provides that legal process may be served on a domestic corporation like Central “by

delivering a copy of the summons and of the complaint to an officer, a managing or general


                                                5
agent, or to any other agent authorized by appointment or by law to receive service of

process.” Miss. R. Civ. P. 4(d)(4) (emphasis added). Such delivery may be accomplished

by process server, by sheriff, or by first-class mail. See Miss. R. Civ. P. 4(c)(1)-(3). “[I]t must

appear that any agent who accepts service must be shown to have been authorized to bind his

principal by the acceptance of process. . . .” Broadcast Music, Inc. v. M.T.S. Enters., Inc.,

811 F.2d 278, 281 (5th Cir. 1987) (quoting Schwarz v. Thomas, 222 F.2d 305, 308 (D.C. Cir.

1955)). 4

¶10.   Here, it is undisputed that Greenwood never served process directly on an officer,

managing agent, or general agent of Central. The question before us, then, is whether the

Mississippi Commissioner of Insurance is an “agent authorized by appointment or by law to

receive service of process” for Central. Miss. R. Civ. P. 4(d)(4). In denying Central’s motion

to dismiss, the trial court found that service of process on the Commissioner was proper

under Section 83-21-37 of the Mississippi Code because Central “was the solicitor and

deliverer of application for insurance to the Plaintiffs . . . .” On appeal, Central argues that

the trial court’s interpretation of Section 83-21-37 is erroneous.

¶11.   Section 83-21-37 is a provision of the Unauthorized Insurers Process Law, the stated

purpose of which is to provide Mississippi plaintiffs with a method of “substituted service

of process” upon “insurers not authorized to do business in this state.” Miss. Code Ann. § 83-

21-35. (Rev. 2011). Section 83-21-37 automatically appoints the Commissioner as the agent

       4
         “This Court routinely looks to federal case law for guidance in construing the
Mississippi Rules of Civil Procedure because they were patterned after the Federal Rules of
Civil Procedure.” MS Comp Choice, SIF v. Clark, Scott & Streetman, 981 So. 2d 955, 959
(Miss. 2008).

                                                6
for service of process for “unauthorized or alien” insurers that perform certain acts within

this state:

        (1) the issuance or delivery of contracts of insurance to residents of this state
        or to corporations authorized to do business therein, (2) the solicitation of
        applications for such contracts, (3) the collection of premiums, membership
        fees, assessments, or other considerations for such contracts, or (4) any other
        transaction of insurance business . . . .

Miss. Code Ann. § 83-21-37 (Rev. 2011) (emphasis added). Service of process on the

Commissioner “is of the same legal force and validity as personal service of process in this

state upon such insurer.” Id. Here, the trial court found that Central had performed the first

two acts listed in Section 83-21-37, which authorized the Commissioner to receive service

of process on Central’s behalf. But for Section 83-21-37 to apply, an “unauthorized or alien

insurer” must perform the actions listed above. Id. Central falls into neither of these

categories.

¶12.    Because Section 83-21-37 does not apply to Central, a domestic corporation

authorized to do business in this state, we find that the trial court erred in finding that

Greenwood properly effectuated service of process on Central by “service of the summons

and complaint upon the Commissioner of Insurance pursuant to Section 83-21-37.”

¶13.    Greenwood essentially concedes that Section 83-21-37 has no direct application in this

case, claiming that he “is not taking the position that § 83-21-37 creates the legal right to

serve Central through the Commissioner of Insurance. Nevertheless, Greenwood argues that

Section 83-21-37 lends persuasive support to his primary argument before the trial court,

which was that Section 83-5-11 authorized the Commissioner to act as Central’s agent for



                                               7
service of process. On appeal, Greenwood maintains his position that Section 83-5-11

authorized service of process on the Commissioner in this case, and he asks this Court to

affirm the trial court’s judgment on this basis.

¶14.   The focus of Greenwood’s primary argument on appeal is that the Commissioner has

the statutory authority to act as the agent for service of process for any company that is

subject to its supervision. Greenwood claims that this authority comes from Sections 83-5-1

and 83-5-11 of the Mississippi Code. Section 83-5-1 defines the scope of the Commissioner’s

authority as follows:

       All indemnity or guaranty companies, all companies, including those
       companies defined in Section 83-41-303(n), corporations, partnerships,
       associations, individuals and fraternal orders, whether domestic or foreign,
       transacting, or to be admitted to transact, the business of insurance in this state
       are insurance companies within the meaning of this chapter, and shall be
       subject to the inspection and supervision of the commissioner.

Miss. Code Ann. § 83-5-1 (Rev. 2011). Greenwood asserts that Central transacts in the

business of insurance in Mississippi because it is registered with the Commissioner and

delivered insurance policies to Greenwood in Mississippi. Therefore, according to

Greenwood, Central is an “insurance company” for the purposes of Title 83, Chapter 5 of the

Mississippi Code.

¶15.   Next, Section 83-5-11 sets forth the Commissioner’s duties when he or she receives

service of process for an insurance company:

       When legal process is served upon the commissioner as attorney for an
       insurance company, he shall forthwith notify the company of such service by
       letter prepaid and directed to its secretary or, in the case of a foreign country,
       to its resident manager, if any, in the United States, and shall, within two (2)
       days after such service, forward in the same manner a copy of the process

                                               8
       served on him to the secretary or manager or to such person as may have been
       previously designated by the company by written notice filed in the office of
       the commissioner. The failure of the commissioner to notify the company shall
       not affect the validity of such service but shall subject him to liability on his
       bond for such damages as the company shall suffer thereby. As a condition of
       a valid and effectual service and of the duty of the commissioner in the
       premises, the plaintiff in such process shall pay to the commissioner at the time
       of service thereof the sum of Twenty-five Dollars ($25.00), which the plaintiff
       shall recover as taxable costs if he prevails in his suit. The commissioner shall
       keep a record of all such proceedings, that shall show the day and hour of
       service.

Miss. Code Ann. § 83-5-11 (Rev. 2011) (emphasis added). Because Central meets the

definition of an “insurance company” under Section 83-5-1, Greenwood argues that Section

83-5-11 authorizes the Commissioner to accept service of process on Central’s behalf.

¶16.   Central presents two separate arguments in response to Greenwood’s position. First,

Central contends that Section 83-5-11 does not apply to it because it is only an insurance

agent and not an “insurance company” within the meaning of that statute. In support of this

argument, Central cites Section 83-5-5 of the Mississippi Code, which appears to provide

another definition of the term “insurance company”:

       When consistent with the context and not obviously used in a different sense,
       the term “company” or “insurance company,” as used in this chapter, includes
       all corporations, associations, partnerships, or individuals engaged as
       principals in the business of insurance or guaranteeing the obligations of
       others.

Miss. Code Ann. § 83-5-5 (Rev. 2011). Central argues that it does not meet this definition

of an “insurance company” because it only acts as an agent for other companies and therefore

is not engaged as a principal in the insurance business.




                                              9
¶17.   Next, Central argues that Section 83-5-11 cannot be interpreted as authorizing the

Commissioner to act as an agent for service of process for every company subject to its

general supervisory authority under Section 83-5-1. Central claims that Section 83-5-11

governs only the Commissioner’s duties when it is acting as an insurance company’s agent

for service of process and does not establish the circumstances under which the

Commissioner may act as such an agent. Central asserts that these circumstances are set out

in other provisions of Title 83. For example, Section 83-21-1 of the Mississippi Code

requires all foreign insurance companies – but not domestic insurance companies – to appoint

the Commissioner, in writing, as their agent for service of process in Mississippi as a

condition of doing business in this state.5 However, Section 83-21-1 does not impose any

requirements on the Commissioner after he or she is served with process. Thus, Central

claims that the purpose of Section 83-5-11 is to provide instructions to the Commissioner

whenever he or she is served with process pursuant to Section 83-21-1 or other similar

statutes. Central posits that this statutory scheme was adopted in recognition of the fact that

domestic companies are required to register an agent for service of process with the

       5
         “No foreign insurance, indemnity or guaranty company or other insurer shall be
admitted and authorized to do business in this state until: . . . It shall, by a duly executed
instrument filed in his office, constitute and appoint the Commissioner of Insurance, and his
successor, its true and lawful attorney, upon whom all process in any action or legal
proceeding against it may be served, and therein shall agree that any process against it which
may be served upon its attorney shall be of the same force and validity as if served on the
company, and the authority thereof shall continue in force irrevocable so long as any liability
of the company remains outstanding in this state. The service of such process shall be made
by leaving a copy of the same in the hands or office of the commissioner. Copies of such
instrument certified by the commissioner shall be deemed sufficient evidence thereof, and
service upon such attorney shall be deemed sufficient service upon the principal.” Miss.
Code Ann. § 83-21-1(c) (Supp. 2017).

                                              10
Mississippi Secretary of State; therefore, the additional statutory requirement of appointing

the Commissioner as an agent for service of process is unnecessary for those companies.

¶18.   After reviewing Section 83-5-11 in conjunction with other provisions of Title 83, we

find Central’s second argument to be dispositive. Regardless of whether Central qualifies as

an “insurance company” within the scope of Section 83-5-1, we find that Section 83-5-11

does not authorize the Commissioner to act as an agent for service of process for any and

every company operating in the insurance business in this state.

¶19.   While Section 83-5-11 unambiguously imposes certain duties on the Commissioner

whenever he or she receives service of process for an insurance company, the statute does

not establish the circumstances under which the Commissioner is authorized act as an agent

for service of process. This absence of a specific grant of authority in Section 83-5-11 must

be viewed in conjunction with the fact that Title 83 contains at least a dozen other, more

specific statutes requiring certain categories of companies to appoint the Commissioner as

their agent for service of process in Mississippi.6 The majority of these statutes apply

       6
        See Miss. Code Ann. § 83-6-24(7) (Supp. 2017) (nonresidents who violate the
statutory requirements for acquiring any voting security of a domestic insurer); Miss. Code
Ann. § 83-7-205(8) (Rev. 2011) (nonresident applicants for a license to operate as a viatical
settlement provider, viatical settlement representative, or viatical settlement broker); Miss.
Code Ann. § 83-11-219(g) (Rev. 2011) (applicants for a certificate of authority as an
automobile club); Miss. Code Ann. § 83-19-151(e)(i)(4) (Rev. 2011) (insurers assuming
reinsurance from another insurer); Miss. Code Ann. § 83-19-205(4)(b) (Rev. 2011)
(nonresident applicants for a reinsurance intermediary license); Miss. Code Ann. § 83-21-
1(c) (Supp. 2017) (foreign insurance companies); Miss. Code Ann. § 83-21-29 (Rev. 2011)
(nonadmitted insurers); Miss. Code Ann. § 83-21-37 (Rev. 2011) (alien or unauthorized
insurers who commit certain acts in Mississippi); Miss. Code Ann. § 83-29-31 (Rev. 2011)
(fraternal societies); Miss. Code Ann. § 83-31-39(c) (Rev. 2011) (foreign mutual insurance
companies); Miss. Code Ann. § 83-33-7 (Supp. 2017) (reciprocal insurers); Miss. Code Ann.
§ 83-37-7(c) (Rev. 2011) (foreign corporations organized to do business as burial

                                             11
exclusively to nonresidents.7 And many of these statutes require the appointment to be made

in a writing filed with the Commissioner.8 But critically, no provision of Title 83 requires

domestic insurance producers like Central to appoint the Commissioner as their agent for

service of process, nor did Greenwood present any other evidence indicating that Central

made such an appointment through other means.9

¶20.   “It is a general rule in construing statutes this Court will not only interpret the words

used, but will consider the purpose and policy which the legislature had in view of enacting

the law. The Court will then give effect to the intent of the legislature.” State ex rel. Hood

v. Madison Cty. ex rel. Madison Cty. Bd. of Supervisors, 873 So. 2d 85, 88 (Miss. 2004).



associations); Miss. Code Ann. § 83-41-305(3)(i) (Rev. 2011) (nonresident applicants for a
certificate of authority to establish a health maintenance organization); Miss. Code Ann. §
83-55-7(a)(iii) (Rev. 2011) (foreign risk retention groups seeking to do business in
Mississippi).
       7
          See Miss. Code Ann. § 83-6-24(7) (Supp. 2017); Miss. Code Ann. § 83-7-205(8)
(Rev. 2011); Miss. Code Ann. § 83-19-205(4)(b) (Rev. 2011); Miss. Code Ann. § 83-21-1(c)
(Supp. 2017); Miss. Code Ann. § 83-31-39(c) (Rev. 2011); Miss. Code Ann. § 83-37-7(c)
(Rev. 2011); Miss. Code Ann. § 83-41-305(3)(i) (Rev. 2011); Miss. Code Ann. § 83-55-
7(a)(iii) (Rev. 2011).
       8
        See Miss. Code Ann. § 83-7-205(8) (Rev. 2011); Miss. Code Ann. § 83-11-219(g)
(Rev. 2011); Miss. Code Ann. § 83-21-1(c) (Supp. 2017); Miss. Code Ann. § 83-29-31 (Rev.
2011); Miss. Code Ann. § 83-33-7 (Supp. 2017); Miss. Code Ann. § 83-37-7(c) (Rev. 2011);
Miss. Code Ann. § 83-41-305(3)(i) (Rev. 2011); Miss. Code Ann. § 83-55-7(a)(iii) (Rev.
2011).
       9
         In its reply brief, Central claims that, “[a]s part of the ability to operate within the
state of Mississippi, an insurance company must designate the Mississippi Commissioner
of Insurance as an additional agent for service of process.” Central then points to the
National Association of Insurance Commissioners’ Uniform Consent to Service of Process
Form, which is available on the Mississippi Insurance Department’s website. Greenwood
did not present any evidence indicating that Central executed such a form as part of its
licensing process.

                                               12
In addition, “statutes on the same subject, although in apparent conflict, should if possible

be construed in harmony with each other to give effect to each.” Miss. Gaming Comm’n v.

Imperial Palace of Miss., 751 So. 2d 1025, 1029 (Miss. 1999). Applying these rules of

construction, we find that Section 83-5-11 can be interpreted only as providing a procedure

for the Commissioner to follow when he or she is acting as an agent for service of process

pursuant to a more specific provision of Title 83. Greenwood’s contrary interpretation – that

Section 83-5-11 allows the Commissioner to act as an agent for service of process for all

entities subject to its supervision – would render these more specific statutes meaningless and

would result in active conflict in many cases. For instance, Section 83-31-39 requires only

foreign mutual insurance companies to appoint the Commissioner as their agent for service

of process. See Miss. Code Ann. § 83-31-39(c) (Rev. 2011). But under Greenwood’s

interpretation of Section 83-5-11, a plaintiff could initiate a lawsuit against a domestic

mutual insurance company by serving process on the Commissioner, even though no statute

requires domestic mutual insurance companies to appoint the Commissioner as an agent.

Central’s interpretation of Section 83-5-11 avoids this conflict and gives a purpose to both

statutes. Accordingly, we find that Greenwood’s reliance on Section 83-5-11 as the legal

basis for its service of process on Central through the Commissioner is error.

¶21.   Greenwood also argues that this Court can affirm the trial court’s judgment regardless

of whether the Commissioner was a valid agent for service of process because Rule 4

ultimately was satisfied in this case. Greenwood asserts that, regardless of whether the initial

service of process on the Commissioner was proper, Central cannot complain of a lack of



                                              13
notice because it actually received a copy of the complaint and summons from the

Commissioner within days after the complaint was filed.

¶22.   We find that Greenwood’s argument on this point is without merit, as the method of

service on Central did not comply with Rule 4. Relying on Flagstar Bank, FSB v. Danos,

46 So. 3d 298, 303 (Miss. 2010), Greenwood asserts that the only requirement of service by

mail is that it “be properly addressed to the person authorized to receive process on behalf

of the corporation and actually delivered to that address.” Because the Commissioner

forwarded a copy of the complaint and summons to Central via certified mail and Central

actually received it, Greenwood argues that service of process was effective. However, this

argument ignores the distinguishing fact that the defendant in Flagstar was a nonresident,

while Central is a Mississippi corporation. Rule 4(c)(5) allows service of process via certified

mail “on a person outside this state . . . .” Miss. R. Civ. P. 4(c)(5).10 This Court has held

unequivocally that “[s]ervice of process may not be had by certified mail on an in-state

defendant.” Triple C Transport, Inc. v. Dickens, 870 So. 2d 1195, 1198 (Miss. 2004). This

error “cannot be cured by equitable or ‘fairness’ arguments” and amounts to “no service at

all upon an in-state defendant.” Id. Rule 4(c)(3)(A) requires service by mail on a resident

defendant to be made by first-class mail, accompanied by two copies of a notice and

acknowledgment conforming substantially to Form 1-B of the Mississippi Rules of Civil

Procedure. Miss. R. Civ. P. 4(c)(3)(A). Even assuming that Greenwood could properly serve




       10
           The Advisory Committee Note to Rule 4 confirms that “[c]ertified mail service . .
. is limited to persons outside the state.” Miss. R. Civ. P. 4 Advisory Comm. Note.

                                              14
Central through an unappointed intermediary like the Commissioner, the transmission of the

complaint and summons to Central via certified mail does not satisfy Rule 4.

¶23.   Alternatively, Greenwood argues that Central waived its defense of insufficient

service of process. Greenwood points out that Central “appeared in the action and defended

the merits of the action,” waited until three months after the complaint was filed to file its

motion to dismiss, and participated in discovery. Because of this, Greenwood contends that

Central waived its defense both by entering a general appearance and by participating in the

litigation without timely pursuing its defense.

¶24.   Rule 12(b) of the Mississippi Rules of Civil Procedure requires that “[e]very defense,

in law or fact, to a claim for relief in any pleading, whether a claim, counterclaim,

cross-claim, or third-party claim, shall be asserted in the responsive pleading thereto if one

is required[.]” Miss. R. Civ. P. 12(b). Certain defenses, including insufficiency of service of

process, may be raised by separate motion. Miss. R. Civ. P. 12(b)(5). However, these

defenses are waived if not raised either in the answer or a separate motion filed prior to or

contemporaneously with the answer. Miss. R. Civ. P. 12(h)(1). See also Burleson v. Lathem,

968 So. 2d 930, 934 (Miss. 2007). Here, Central raised the defense of insufficient service of

process in its answer, so it did not waive this defense under Rule 12(h).

¶25.   A defendant also can waive a defense by failing to timely and reasonably pursue it

while actively participating in the litigation process. See MS Credit Ctr., Inc. v. Horton, 926
So. 2d 167, 180 (Miss. 2006). Both of these elements must be present to constitute a waiver.

See Id. For example, in Estate of Grimes ex rel. Grimes ex rel. Wrongful Death



                                              15
Beneficiaries v. Warrington, 982 So. 2d 365, 370 (Miss. 2008), the defendant pleaded the

defense of immunity under the Mississippi Tort Claims Act in his answer to the complaint

but did not pursue that defense until five years later. During that five-year period, the case

was set and reset twice for trial, experts were designated and deposed, and the defendant

moved to exclude part of the plaintiff’s expert’s testimony. Id. Based on the defendant’s

undue delay in pursuing his defense and his active participation in the litigation process, this

Court held that he had waived his immunity defense. Id.

¶26.   We find that Central did not waive the defense of insufficient service of process

because it did not fail reasonably to pursue its defense. Central raised the defense of

insufficient service of process in its answer, and unlike the defendant in Warrington, it

reasserted that defense in a separate motion and set that motion for a hearing. Central did

respond to Greenwood’s discovery requests while it was awaiting the hearing on its motion

to dismiss, but it does not appear that Central took any other action concerning the merits of

the litigation.11 The hearing on Central’s motion to dismiss was postponed when another

defendant filed a motion to transfer venue. But as soon as the venue issue was resolved,

Central scheduled another hearing on its motion to dismiss. Accordingly, we do not find that

Central waived its defense of insufficient service of process.

       II.    Whether Greenwood’s complaint should be dismissed with
              prejudice.




       11
         These discovery responses are listed on the trial court docket but do not otherwise
appear in the record on appeal.

                                              16
¶27.   Central maintains that Greenwood’s complaint should be dismissed with prejudice

because the limitations period expired without Greenwood attempting to correct its defective

service of process. But because the trial court held that Greenwood had served process on

Central within the 120-day time limit provided in Rule 4(h), the trial court did not consider

the issue of good cause for extending the period to perfect service of process.12 Accordingly,

we decline to consider this issue for the first time on appeal.

                                      CONCLUSION

¶28.   The trial court erred as a matter of law in holding that the Commissioner of Insurance

was authorized to act as Central’s agent for service of process. Moreover, Greenwood did

not comply with the requirements of Rule 4 in serving process on Central. Accordingly, we

reverse the trial court’s judgment and remand this case to the trial court for consideration

under Rule 4(h) of whether good cause exists to extend the period for Greenwood to perfect

service on Central.

¶29.   REVERSED AND REMANDED.

    RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN, MAXWELL,
BEAM, CHAMBERLIN AND ISHEE, JJ., CONCUR.




       12
          See Miss. R. Civ. P. 4(h) (“If a service of the summons and complaint is not made
upon a defendant within 120 days after the filing of the complaint and the party on whose
behalf such service was required cannot show good cause why such service was not made
within that period, the action shall be dismissed without prejudice upon the court’s own
initiative with notice to such party or upon motion.”).

                                             17